 

 

 

 

 

 

 

 

Case: 2:15-cr-00095-MHW-EPD Doc #: 146 Filed: 11/28/18 Page: 1 of 2 PAGEID #: 439
ETAMObL u/s [ie
— |
& S4\ Looks

i ——

Dac Dodge \ale aan

| Ly regncdes ot Hus Letthee ; this [Ss a Ne ti on

Ce Wee, ihe be de We lice AZ Te eve. wh V¥ bit Zens

  

 

“at Onte and te be departed hecle te Conca rites

 

 

 

at the End ot my time er a, dye Mndd (-e ot
Ay time , Of imumedictely. L Cequest 4. be deported

 

f 7
cminediately te Sawe Lae U). S lnevermua ed Monel «

 

—t+

 

 

VS Anis ib wa Chloe aud ne lawyer mMaay
oey ake e cn Wotton °

 

 

 

 

AN, Worl Wun)

 

 

Melrawy A |

 

 

 

 

 

 

 

 

 

 

 
Case: 2:15-cr-0O0095-MHW-EPD Doc #: 146 Filed: 11/28/18 Page: 2 of 2 PAGEID #: 440

 

TOUbeEdo treo beat eefot pote go fyfetegaeegagttytfptatadyte

        

  

+ Sri *
“ eis &
; NYO YSHE-
cen a WgWS EMH,
OHO NOUS « USHURNUO
MSHLSHNGSS SVH Sgt 2h “  ROgereanaaoyg
SNTNAY WORES HON ie FESO IHL,

Ai- ji yy EH

RNS KOU Mate aon Raga ~—

 

BSE2SE~Stzer

SSIEIS Payun
SLZEP HO ‘snqunjoa
QA 19 luouey gg
uosjeaa aBpnr

© 190-p6672

oo05-IEtL VY yy psausey
COVE YQ of

2A wopay tia $5209)

Premneyy MET wy
